Citation Nr: 0614508	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to April 
1968.  The veteran died in March 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appellant testified before the undersigned 
at a Travel Board hearing in November 2005.  A transcript of 
this hearing is associated with the claims folder.

A review of the record shows that the appellant filed a claim 
for entitlement to burial benefits in April 2002.  The RO did 
not adjudicate this claim in the May 2002 rating decision.  
In her September 2002 notice of disagreement the appellant 
reiterated her claim for burial benefits.  A Statement of the 
Case (SOC) was issued in May 2003 which did not address the 
issue of burial benefits.  In July 2003 the appellant filed a 
formal appeal for the cause of death claim and again 
reiterated her claim for burial benefits.  In January 2004 
the RO issued a Supplemental Statement of the Case (SSOC), 
this time specifically addressing the appellant's claim for 
burial benefits.  However, it was not proper for the RO to 
announce a decision in an SSOC in a matter not addressed in 
the SOC.  38 C.F.R. § 19.31.  In her November 2005 hearing, 
the appellant continued her claim for burial benefits.

While the issue of entitlement to burial benefits has been 
certified to the Board it is not currently developed for 
appellate review.  Accordingly, this issue is referred to the 
RO for appropriate action.  Because the veteran died in a VA 
facility, the Board suggests that the RO refer to 38 U.S.C.A. 
§ 2303 and 38 C.F.R. § 3.1600(c) when deciding this issue.        


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in March 2002, and the death certificate 
lists the cause of death as gastrointestinal hemorrhage (one 
hour), esophageal varices (one year), and liver cirrhosis 
(years).  At the time of death, service connection was in 
effect for schizophrenic reaction with a disability rating of 
100 percent and eosinophilia with a non-compensable 
disability rating.  

3.  The medical evidence does not indicate that the veteran's 
terminal gastrointestinal hemorrhage, esophageal varcies, or 
liver cirrhosis were present in service or etiologically 
related to service, and the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disabilities (including medication taken for that disability) 
caused or contributed substantially or materially to his 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's various medications which were prescribed to 
control his service-connected schizophrenia contributed to 
his death. 

A brief review of the history of this appeal is as follows.  
The veteran was discharged from service in April 1968 due to 
his schizophrenic reaction disorder.  Service connection was 
granted by rating decision dated in May 1968 and the veteran 
was assigned a 30 percent disability rating for this 
disorder.  The RO also granted service connection for 
eosinophilia and assigned a non-compensable disability 
rating.  In February 1973 the RO increased the veteran's 
rating for schizophrenic reaction from 30 to 100 percent.  
Shortly after the veteran's death in March 2002, the 
appellant was awarded dependency and indemnity compensation 
benefits pursuant to 38 U.S.C. § 1318 in a May 2002 rating 
decision, based on the veteran's total disability rating that 
was in effect for more than ten years prior to his death.  At 
issue in this appeal is entitlement to service connection for 
the cause of the veteran's death.  

A review of the claims folder reveals that the veteran was 
prescribed Mellaril, Cogentin, and Lithium for his 
schizophrenia as early as October 1973.  During a January 
1976 VA examination, the veteran reported that he used 
marijuana, heroin, and acid.  At that time the examiner 
diagnosed the veteran with "chronic brain syndrome, 
associated with drug abuse" and schizophrenic reaction.  
Subsequently, a January 1983 VA outpatient treatment record 
shows that the veteran was taking Loxitane.  During a July 
1993 VA psychiatric examination the veteran reported that he 
used cocaine, marijuana, and alcohol.  The diagnosis was 
"cocaine/alcohol dependency."  At that time, the examiner 
noted laboratory findings showing "elevated liver function 
tests (LFTs) consistent with alcohol abuse, specifically."  
His Lithium level was within normal limits, although his 
Tegretol level was slightly elevated.

In a July 1998 VA outpatient treatment report the veteran's 
LFT levels were still elevated.  It was noted that the 
veteran was taking Lithium, Tegretal, and Cogentin.  In light 
of the elevated LFT's the veteran's physician began tapering 
the veteran off of Tegretal, 200mg/week.  His Cogentin was 
also decreased while the Lithium was increased.  The veteran 
became Lithium toxic in early 1999.  Subsequently, in July 
1999 the veteran was diagnosed with "alcoholic liver disease 
due to cirrhosis, alcoholic dementia."  At that time, it was 
noted that the veteran was taking Haldol.  In January 2002 
the veteran began a "downward spiral" and eventually died 
in March 2002.  The terminal hospital report indicates that 
the veteran had been in intensive care for several days 
undergoing treatment for a gastrointestinal bleed.  However, 
his condition progressed to uncontrollable bleeding, and the 
veteran lost his pulse.  The death certificate lists the 
cause of death as gastrointestinal hemorrhage (one hour), 
esophageal varices (one year), and liver cirrhosis (years).  
Under the question "Did alcohol use contribute to death?" 
the medical examiner marked "probably."  At the time of 
death, service connection was still in effect for 
schizophrenic reaction with a disability rating of 100 
percent.        

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this claim, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the appellant in May 2002, prior to 
adjudication of her claim later that month.  The letter 
informed the appellant of what evidence was required to 
substantiate her claim for service connection for cause of 
death and of her and VA's respective duties for obtaining 
evidence.      

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence, for the following reasons.  The May 2002 letter 
informed the appellant that additional information or 
evidence was needed to support her claim, and asked her to 
send the information or evidence to the RO.  In addition, the 
May 2003 SOC contains the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Moreover, at the 
November 2005 hearing, the appellant was informed of the type 
of evidence needed to support her claim, but she did not 
indicate that he had any additional evidence.  

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  The Board finds that neither 
disability ratings or effective dates are applicable to cause 
of death cases.  Thus, despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

As the Board finds that the duty to notify the appellant as 
to the evidence needed to substantiate her claim was 
satisfied, the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, VA medical records, and VA examination 
reports.  The appellant has not identified any other 
outstanding evidence to be obtained, and the record does not 
reflect any outstanding evidence.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005), and the Board will proceed 
with an analysis of this appeal.

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§  1110; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

During the November 2005 hearing the appellant testified to 
her belief that the veteran's various medications, which was 
prescribed to control his service-connected schizophrenia, 
contributed to his death.  In November 2002 the RO requested 
a medical opinion as to whether the medications the veteran 
took for his psychiatric disorder contributed to the cause of 
the veteran's death.  In December 2002, a VA doctor reviewed 
the claims folder and outlined the history of the veteran's 
medical conditions.  The doctor noted that near the time of 
the veteran's death, his medications were Cogentin and 
Haldol.  He stated that the veteran's death was due to liver 
disease and its associated complications of varices, 
hemorrhage with contributing progressive encephalopathy and 
recurring episodes of liver failure.  The doctore 
specifically opined that the veteran's prescribed Lithium and 
Tegretol were not felt to have a permanent effect on his 
cause of death.  He also stated that the medications at the 
time (Haldol and Cogentin) would not have been a contributory 
factor in his terminal esophageal bleeding.  There is no 
other medical opinion regarding the veteran's death of 
record.  

Upon careful review of this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Service medical records are negative for cirrhosis of 
the liver in service.  Moreover, the record contains no 
indication, medical opinion, or other competent evidence 
relating any of the causes of the veteran's death, either 
primary or secondary, to his period of service.  
Significantly, the December 2002 VA examiner opined that the 
veteran's medications for his service-connected schizophrenia 
were not a contributory factor to his death.  The Board notes 
that the record shows a long history of alcohol and substance 
abuse and the death certificate notes that the use of alcohol 
"probably" contributed to the veteran's death.     

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim; however, unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The overwhelming cause of the veteran's death was 
gastrointestinal hemorrhage, esophageal varices, and liver 
cirrhosis, many years after service, which in no way can be 
attributed to the veteran's service-connected schizophrenia 
or eosinophilia, or medications taken for those disorders.  
Accordingly, it is concluded that a service connected 
disability neither caused nor contributed to the veteran's 
death in March 2002, and the appeal must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


